Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/22 has been entered.
 
	Claims Status:
	Claims 47 and 48 are new.
	Claims 1-14, 29, 32-39 have been cancelled.
	Claims 15-27 are withdrawn.
	Claims 28, 30, 31, 40-48 are under examination.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2/23/22, 3/2/22, 3/25/22, 3/31/22, 4/11/22 and 5/9/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Withdrawn rejections:
Applicant's amendments and arguments filed 2/23/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claims 28, 30, 31, 40-46 were rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  Applicant has amended the claims to overcome this rejection. Claims 28, 30, 31, 40-46 were rejected under 35 U.S.C. 103(a) as being unpatentable over Toledano et al. (WO2007015243; IDS filed 4/22/21) and Lehtonen et al. (WO 2012116814; IDS filed 6/17/20) and Weimar et al. (US 20070280895). Applicant’s amendments and arguments are persuasive and the rejection is withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


1. Claim(s) 28, 30, 31, 41-43, 45, 46 and 48 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Li et al. (Journal of Nanoscience and Nanotechnology 2006;6:3252-3260) as evidenced by Gao et al. (WO2005044224).
	Regarding instant claims 28 and 30, Li et al. disclose a composition comprising individual microparticles consisting of:
An active pharmaceutical agent nifedipine microparticles;
A coating layer of TiO2 (a titanium oxide) particles and pharmaceutically acceptable poly(dimethyldiallyl ammonium chloride) (PDDA) as evidence by Gao et al. who employ PDDA in drug delivery systems (title; Abstract; page 7, line 33; page 29, line 25; page 30, line 5; page 36, line 31; page 38, line 28 and Figure 4) where the total thickness of the TiO2 films ranged from 10-60 nm for 1-5 TiO2 layers (page 3251, middle right column) with an average thickness per layer of 11 ± 1 nm (page 3256, right column). Figure 4(d) shows a conformal coating on an individual microparticle with no pinholes in the coating. (Please note that claim 40 is not rejected because Figure 4(c) shows pinholes for 1 layer of TiO2).
Accordingly, Li et al. disclose a composition comprising individual microparticles consisting of an active pharmaceutical substance and a coating layer or alternatively the active pharmaceutical also comprises an excipient PDDA and a coating layer of a titanium oxide within the thickness instantly claimed. Since the limitation of “is applied by atomic layer deposition” is a product by process limitation, then please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  See MPEP 2113 Product-by-Process Claims [R-08.2017]
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, the subject matter of instant claims 28 and 30 is disclosed by the reference. 
Regarding instant claim 31, the limitation of “a coating layer” can mean any number of materials in the coating layer which is not limited to a single coating layer and therefore the individual microparticles of Li et al. consist of an active pharmaceutical substance and a coating layer.
Regarding instant claims 41, 42, 45, 46 and 48, Li et al. teach suspending the TiO2 coated microcrystals in water which is an aqueous carrier (page 3254, 2.2.) thus making a liquid suspension dosage form which can be used for at least oral or parenteral administration which are simply intended uses of the composition.
Regrading instant claim 43, Li et al. report obtaining a solid powder dosage form (page 3254, 2.2.).
2. Claim(s) 28, 31, 41, 42, 45, 46 and 48 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wu et al. (J Mater Sci 2006;41:5845-5850) as evidenced by Siddiqi et al. (Nanoscale Research Letters 2018;13:13 pages) and Titanium oxide ([online] retrieved on 8/20/21 from: https://en.wikipedia.org/wiki/Titanium_oxide; 1 page).  
With regard to instant claims 28 and 31, Wu et al. disclose compositions made of individual nanoparticles or microparticles consisting of 0.04-0.06 µm diameter zinc oxide powder, hence nano- or micro-particles depending upon notation, coated with titanium dioxide and has a thickness of 20-30 nm (Title; Abstract; experimental reagents and samples; page 5847 right column paragraph 3).  Wu et al. disclose that most of the titanium dioxide hydrates are deposited on the surfaces of zinc oxide and transformed to ZnTiO3, which is a type of titanium oxide, and no obvious diffraction peaks of titanium dioxide appear on the XRD patter of composite particles (page 5848, right column second paragraph). It is the Examiner’s position that “most” does not mean ‘all’ or ‘complete’ and that some TiO2 is not transformed but nevertheless present with the ZnTiO3.
It is noted that instant claim 28 recites “titanium oxide” which may refer to different species of titanium oxide as evidenced by Titanium oxide ([online] retrieved on 8/20/21 from: https://en.wikipedia.org/wiki/Titanium_oxide; 1 page). 

    PNG
    media_image1.png
    338
    817
    media_image1.png
    Greyscale

	The instant specification teaches titanium dioxide [0025] and titanium oxide [0032] and exemplifies TiO2 films [0051]. If Applicant intended to limit the claims to a particular species of titanium oxide then Applicant could write the empirical formula to indicate their intent. Because the specification also teaches titanium dioxide, which is a species of titanium oxide, then the interpretation of the claim scope by the Examiner is reasonable and includes other species of titanium oxide. During examination, claims are given their broadest reasonable interpretation consistent with the specification. See In re Am. A cad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). "Construing claims broadly during prosecution is not unfair to the applicant ... because the applicant has the opportunity to amend the claims to obtain more precise claim coverage." Id. In claim construction, "the name of the game is the claim." In re Hiniker Co., 150 F.3d 1362, 1369 (Fed. Cir. 1998).
Regarding the limitations where the coating conforms to the shape of the zinc oxide particles and appears pinhole-free (Figure 2(b)). Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V).
Regarding the active pharmaceutical substance limitation, as evidenced by Siddiqi et al.: “It is universally known that zinc oxide nanoparticles are antibacterial and inhibit the growth of microorganisms by permeating into the cell membrane.” (lower right column page 2 of 13). Thus zinc oxide is an active pharmaceutical substance. 
With regard to instant claim 28, the limitation of “wherein the inorganic oxide coating layer is applied by atomic layer deposition” is a product by process limitation. With respect to the USC 102 rejection above, please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 
102 rejection [is] made, the burden shifts to the applicant to show an distinct difference.”  See MPEP 2113 Product-by-Process Claims [R-08.2017]
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	With regard to instant claims 41, 42, 45, 46 and 48, Wu et al. teach an aqueous solution carrier (upper right column page 5846) which reads on at least a liquid dosage form with an oral pharmaceutical substance where the oral or parenteral adjectives are simply intended uses of the pharmaceutical substance.
	Response to Arguments:
	Applicant asserts that: “Wu teaches that "[b ]ecause most of titanium dioxide
hydrates are deposited on the surfaces of zinc oxide and transformed to ZnTiO3, no obvious diffraction peaks for titanium dioxide appear on the XRD pattern of composite particles" (Wu, page 5849, left column). Thus, at least because Wu does not disclose a coating layer that "consists of an inorganic oxide selected from the group consisting of aluminum oxide, zinc oxide, silicon oxide and titanium oxide", Wu cannot anticipate claim 28 or any of the claims that depend from claim 28.” Respectfully, the Examiner cannot agree for the following reasons. Wu et al. teach that “most” of the titanium is transformed which implies that not all of it has transformed thus leaving TiO2 present in a minor amount. The instant claims do not limit the amount of titanium oxide present. Also, the instant claims are not limited to any particular titanium oxide because the stoichiometry is not claimed. The instant claims only require that an oxide of titanium be present and Wu et al. disclose an oxide of titanium whether that be TiO2 or ZnTiO3. Respectfully, Applicant’s argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 28, 30, 31, 41-46 and 48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al. (Journal of Nanoscience and Nanotechnology 2006;6:3252-3260) and Toledano et al. (WO2007015243) as evidenced by Gao et al. (WO2005044224). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image2.png
    732
    1465
    media_image2.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
	It is well settled that “a disclosure that anticipates under § 102 also renders the claim invalid under §103, for anticipation is the epitome of obviousness. See MPEP 1207.03(a)(II) states: “"lack of novelty is the epitome of obviousness." May, 574 F.2d at 1089, 197 USPQ at 607 (citing In re Pearson, 494 F.2d 1399, 1402, 181 USPQ 641, 644 (CCPA 1974))”. Accordingly, the claims rejected under § 102 above over Li et al. as evidenced by Gao et al. (WO2005044224) are also invalid under §103.
	The references of Li et al. and Gao et al. are discussed in detail above and those discussions are incorporated by reference. 
With regard to instant claims 28-30, 32, 41 and 46, Toledano et al. teach coated particulate matter (claim 37) of a pharmaceutical, where it is merely intended use to be for an oral or parenteral active pharmaceutical, cosmetic, agrochemical (claims 16 and 21) or dermatological active agents (claims 17-20) and coating with a metal oxide layer on the surface (claim 1) one or more additional times (claims 3 and 4) where the metal oxide (inorganic oxide) is silica (silicon oxide), titania (titanium oxide), alumina (aluminum oxide), zirconia, ZnO and mixtures thereof (claims 22 and 41). 
With regard to instant claim 31, Toledano et al. disclose particles comprising a solid water insoluble dermatologically active agent coated by a metal oxide layer without any other additives or excipients claimed (claims 38-41 and 46).
With further regard to instant claim 41, Toledano et al. disclose composition of the active agent coated by a metal oxide layer and a carrier (claims 47-48, 58 and 62).
With regard to instant claims 42 and 45, Toledano et al. disclose oil, emulsion, milk and wash compositions which would be liquids (claim 63) and it is merely intended use for oral or parenteral administration.
With regard to instant claim 43, Toledano et al. disclose powder compositions which would be solid (claim 63).
With regard to instant claim 44, Toledano et al. disclose creams, lotions, gels and foams which would be semi-solid compositions (claim 63).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Li et al. is that Li et al. do not expressly teach the metal oxide is aluminum oxide, zinc oxide or silicon oxide and Li et al. do not expressly teach semi-solid dosage forms. This deficiency in Li et al. is cured by the teachings of Toledano et al.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a pharmaceutical formulation research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from pharmaceutical formulation, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the teachings of Li et al. where the metal oxide coating comprises aluminum oxide, zinc oxide or silicon oxide and is a semi-solid dosage form, as suggested by Toledano et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. In this art, the carriers for the pharmaceutical active ingredient are well known to be semi-solid forms such as creams, gels and pastes as taught by Toledano et al. and are equivalent to powders (claim 63; page 23, lines 28-32 of Toledano et al.) Therefore, one carrier for the coated particulates is obvious over the other to the pharmaceutical formulation artisan and the ordinary pharmaceutical formulation artisan would have a reasonable expectation of success in formulating the pharmaceutical metal oxide coated powder of Li et al. as a semi-solid dosage form.
Regarding the selection of inorganic metal oxide, Toledano et al. render obvious aluminum oxide, zinc oxide, silicon oxide and titania, which is titanium dioxide. “Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious." In re Fout, 675 F.2d 297, 301 (CCPA 1982). Therefore, the ordinary artisan would have a reasonable expectation of success in employing aluminum oxide, zinc oxide or silicon oxide as the metal oxide coating layer of Li et al. in view of the combined references. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.

Allowable Subject Matter
Claims 40 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Li et al. require thicker layers than 5-15 nm to provide pinhole free compositions and both Li et al. and Toledano et al. are directed to poorly soluble hydrophobic drugs/water insoluble ingredients. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30 (7:15 am-4:45 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/Ernst V Arnold/
Primary Examiner, Art Unit 1613